Filed 12/8/22 In re N.R. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 In re N.R. et al., Persons Coming Under the
 Juvenile Court Law.

 FRESNO COUNTY DEPARTMENT OF                                                                 F084250
 SOCIAL SERVICES,
                                                                            (Super. Ct. No. 20CEJ300017-2)
           Plaintiff and Respondent,

                    v.                                                                    OPINION
 A.R. et al.,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Fresno County. Todd Eilers,
Commissioner.
         Suzanne M. Nicholson, under appointment by the Court of Appeal, for Defendant
and Appellant Mother.
         Karen J. Dodd, under appointment by the Court of Appeal, for Defendant and
Appellant Father.
         Daniel C. Cederborg, County Counsel, and Carlie Flaugher, Deputy County
Counsel, for Plaintiff and Respondent.
                                                        -ooOoo-
                                        INTRODUCTION
          An. R. (Mother) and As. R. (Father) are the parents of N.R., now eight years old.
In 2020, N.R. was taken into protective custody after his elementary school reported
possible physical abuse by Father.1 N.R. was subsequently made a dependent of the
juvenile court under Welfare and Institutions Code section 300, subdivisions (b)(1) and
(c).2 Mother and Father both appeal the juvenile court’s order terminating their parental
rights under section 366.26.3
          Mother’s and Father’s sole claim is that the Fresno County Department of Social
Services/Child Welfare Services (the Department) and the juvenile court failed to comply
with the Indian Child Welfare Act of 1978 (25 U.S.C. § 1901 et seq.) (ICWA) and related
California law with respect to the duty of inquiry, and that remand for an adequate
inquiry is required.4 The Department does not dispute that only Mother and Father were
asked about Indian ancestry, but it argues the error was harmless.
          As explained herein, the Department’s ICWA inquiry, which did not extend to
anyone beyond Mother and Father, was inadequate under state law. (§ 224.2, subds. (b),
(e).)5 As a result, the juvenile court’s finding that ICWA does not apply is unsupported


1       N.R.’s older half-sister, V.W., was also taken into protective custody, but she turned
18 years old during the pendency of this proceeding and the issues raised on appeal pertain only
to N.R.
2         All further statutory references are to the Welfare and Institutions Code unless otherwise
stated.
3       Section 366.26 was amended by Assembly Bill No. 2711 (2021–2022 Reg. Sess.),
effective January 1, 2023, but the amendment is not relevant to the issue raised on appeal.
4      “[B]ecause ICWA uses the term ‘Indian,’ we do the same for consistency, even though
we recognize that other terms, such as ‘Native American’ or ‘indigenous,’ are preferred by
many.” (In re Benjamin M. (2021) 70 Cal.App.5th 735, 739, fn. 1 (Benjamin M.).)
5      Section 224.2, subdivision (k), was amended, effective January 1, 2023, to provide for
telephonic or other remote means of participation by an Indian child’s tribe. (Assem. Bill
No. 2960 (2021–2022 Reg. Sess.).) This amendment is not relevant to our resolution of
Mother’s appeal.


                                                  2.
by substantial evidence of a proper, adequate, and duly diligent inquiry and the court
abused its discretion in concluding otherwise. (§ 224.2, subd. (i)(2); In re K.H. (2022) 84
Cal.App.5th 566, 589–590 (K.H.); accord, In re E.C. (2022) 85 Cal.App.5th 123, 134
(E.C.).) Moreover, the error is prejudicial and requires reversal for correction.
       As we explained in our recent decisions in K.H. and E.C., “while we generally
apply a Watson[6] likelihood-of-success test to assess prejudice, a merits-based outcome-
focused test is not always appropriate because it cannot always adequately measure the
relevant harm.” (K.H., supra, 84 Cal.App.5th at p. 609, italics omitted, citing In re A.R.
(2021) 11 Cal.5th 234, 252–253 (A.R.); accord, E.C., supra, 85 Cal.App.5th at pp. 153–
154.) “[W]here the injury caused by the error is unrelated to an outcome on the merits,
tethering the showing of prejudice to such an outcome misplaces the measure, at the
expense of the rights the law in question was designed to protect.” (K.H., supra, at
p. 609, citing A.R., supra, at p. 252; accord, E.C., supra, at p. 154.) Error under ICWA
and related California law presents such an exception, and determining whether an error
in this context is prejudicial requires viewing the error through the lens of ICWA’s
remedial purpose. (K.H., supra, at p. 588, citing A.R., supra, at pp. 252–254; accord,
E.C., supra, at p. 135.) These laws are intended to ensure the rights of Indian children
and Indian tribes are protected in dependency proceedings by giving tribes concurrent
jurisdiction and the right to intervene when the proceeding involves an Indian child. (In
re W.B. (2012) 55 Cal.4th 30, 48 (W.B.), citing 25 U.S.C. § 1911(b)–(c) & Mississippi
Band of Choctaw Indians v. Holyfield (1989) 490 U.S. 30, 36 (Holyfield).) “Many cases
do not proceed beyond the inquiry stage in the ICWA compliance process and, therefore,
ensuring adequacy and accuracy at this step is critical if the tribes’ right to notice in
proceedings that may involve an Indian child is to be meaningfully safeguarded, as was



6      People v. Watson (1956) 46 Cal.2d 818, 836 (Watson).


                                              3.
intended by Congress and our state Legislature. (K.H., supra, at p. 591, citing A.R.,
supra, at pp. 252–253.)” (E.C., supra, at p. 135.)
       As in K.H. and E.C., “the error [here] is prejudicial because neither the
[Department] nor the court gathered information sufficient to ensure a reliable finding
that ICWA does not apply and remanding for an adequate inquiry in the first instance is
the only meaningful way to safeguard the rights at issue. (A.R., supra, 11 Cal.5th at
pp. 252–254.) Accordingly, we conditionally reverse the juvenile court’s finding that
ICWA does not apply and remand for further proceedings consistent with this opinion, as
set forth herein.” (K.H., supra, 84 Cal.App.5th at p. 591; accord, E.C., supra, 85
Cal.App.5th at p. 135.)
                                FACTUAL SUMMARY7
       On January 13, 2020, N.R., then five years old, and V.W., then 16 years old, lived
with Mother and Father, who are married and had no prior dependency history. Law
enforcement was contacted by N.R.’s elementary school because he had a red mark under
his eye and said that Father hit him.
       On January 15, 2020, the Department filed an original petition on behalf of N.R.
and V.W. under section 300, subdivisions (a) and (b)(1). The petition alleged N.R.
suffered serious physical harm by Father (count a-1), V.W. was at risk of suffering
serious physical harm by Father (count a-2), both children were at risk of suffering
serious physical harm due to Mother’s failure to adequately supervise and protect them
from Father (count b-1), and both children were at risk of suffering serious physical harm
due to Father’s failure to adequately supervise and protect them (count b-2).
       On January 16, 2020, the juvenile court held a detention hearing. The court found
a prima facie showing that N.R. and V.W. came within section 300, subdivisions (a) and


7    The sole issue on appeal is Mother’s and Father’s ICWA claim, and, therefore, a detailed
summary of the facts is unnecessary.


                                             4.
(b)(1), and ordered the children detained from Mother and Father. Both filed “PARENTAL
NOTIFICATION OF INDIAN STATUS” forms (Judicial Council form ICWA-020 (ICWA-
020)) denying Indian ancestry.
       On June 15, 2020, the Department filed a first amended petition adding a third
count under subdivision (b)(1) of section 300 based on domestic violence between
Mother and Father (count b-3), and two counts under subdivision (c) for risk of severe
emotional damage based on Mother’s and Father’s ongoing domestic violence (count c-1
(V.W.) and count c-2 (N.R.)).
       On June 16, 2020, the Department filed a second amended petition indicating
Mother’s and Father’s address was confidential.
       On July 9, 2020, Mother and Father were arrested. Each was charged with one
count of felony child abuse and one count of corporal injury to a child. Additionally,
Mother was charged with one count of assault with a deadly weapon, which stemmed
from an incident in which a boy, John Doe, rang the doorbell and ran. With Father in the
passenger seat, Mother chased John Doe in her vehicle and ran him off the road, injuring
him. In the criminal proceeding, the trial court issued a protective order for V.W., N.R.,
and John Doe.
       As summarized in the Department’s jurisdiction and disposition report dated
September 14, 2020, V.W. did not want contact with Mother or Father, and, having been
informed that her biological father was A.W. after the commencement of this proceeding,
she was visiting with him by phone. N.R. was in his third placement due to extreme and
impulsive behavior, including choking other children and an animal, and acting abusively
toward V.W.
       On October 21, 2020, the juvenile court held a jurisdiction and disposition
hearing. After a lengthy discussion of the petition allegations and the evidence of
physical abuse against both children developed through interviews and photographs taken
in secret by V.W., the court found the allegations under section 300, subdivision (a), not

                                            5.
true but sustained the allegations under section 300, subdivisions (b)(1) and (c). The
court declared the children dependents of the court, ordered them removed from Mother’s
and Father’s physical custody under section 361, subdivision (c)(1), and ordered
reunification services, subject to restrictions imposed by the criminal protective order.
The court also found that ICWA did not apply.
       A combined 6- and 12-month review hearing was held on February 21, 2021. An
18-month review hearing was held on September 28, 2021, and the court set a selection
and implementation hearing.
       On April 21, 2022, the juvenile court held a contested section 366.26 hearing. The
Department’s report, prepared in January 2022, reflected that new ICWA inquiries were
made of Mother and Father on October 19, 2021, and both parents denied Indian
ancestry. The Department requested a continued finding that ICWA does not apply. The
Department reported that N.R. was generally adoptable but difficult to place due to
ongoing behavioral and mental health issues, and specifically adoptable because his
foster parents, with whom he had been living since April 2020, desired to adopt him. The
court maintained all prior orders that were not modified, terminated Mother’s and
Father’s parental rights, and selected a permanent plan of adoption for N.R.
       Mother and Father each filed a timely notice of appeal.
                                      DISCUSSION
I.     ICWA
       A.     Background
       “‘ICWA is a federal law giving Indian tribes concurrent jurisdiction over state
court child custody proceedings that involve Indian children living off of a reservation’
(W.B., supra, 55 Cal.4th at p. 48, citing 25 U.S.C. § 1911(b)–(c) & Holyfield, supra, 490
U.S. at p. 36), furthering ‘federal policy “‘that, where possible, an Indian child should
remain in the Indian community’”’ (W.B., supra, at p. 48, quoting Holyfield, supra, at
p. 37). ‘ICWA establishes minimum federal standards, both procedural and substantive,

                                             6.
governing the removal of Indian children from their families’ (In re H.A. (2002) 103
Cal.App.4th 1206, 1210; accord, In re Desiree F. (2000) 83 Cal.App.4th 460, 469; In re
Kahlen W. (1991) 233 Cal.App.3d 1414, 1421), and ‘[w]hen ICWA applies, the Indian
tribe has a right to intervene in or exercise jurisdiction over the proceeding’ (In re K.T.
(2022) 76 Cal.App.5th 732, 741, citing 25 U.S.C. § 1911; accord, In re Isaiah W. (2016)
1 Cal.5th 1, 8 (Isaiah W.)).” (E.C., supra, 85 Cal.App.5th at p. 138, fn. omitted; accord,
K.H., supra, 84 Cal.App.5th at p. 594.)
       “‘In 2006, California adopted various procedural and substantive provisions of
ICWA.’ (In re D.S. (2020) 46 Cal.App.5th 1041, 1048 (D.S.), citing In re Autumn K.
(2013) 221 Cal.App.4th 674, 703–704; accord, W.B., supra, 55 Cal.4th at p. 52; [In re]
T.G. [(2020)] 58 Cal.App.5th [275,] 289–290.) The Legislature’s ‘primary objective …
was to increase compliance with ICWA. California Indian Legal Services (CILS), a
proponent of the bill, observed that courts and county agencies still had difficulty
complying with ICWA 25 years after its enactment, and CILS believed codification of
[ICWA’s] requirements into state law would help alleviate the problem. (Sen. Judiciary
Com., Analysis of Sen. Bill No. 678 (2005–2006 Reg. Sess.) as amended Aug. 22, 2005,
p. 6.)’ (W.B., supra, at p. 52, italics added; accord, In re Michael V. (2016) 3
Cal.App.5th 225, 231–232, fn. 4.)
       “‘In 2016, new federal regulations were adopted concerning ICWA compliance.
(81 Fed.Reg. 38864 (June 14, 2016), revising 25 C.F.R. § 23 (2019).) Following the
enactment of the federal regulations, California made conforming amendments to its
statutes, including portions of the Welfare and Institutions Code related to ICWA notice
and inquiry requirements. (Assem. Bill No. 3176 (2017–2018 Reg. Sess.); In re A.W.
(2019) 38 Cal.App.5th 655, 662, fn. 3.) Those changes became effective January 1,
2019 .…’ ([In re] D.S., supra, 46 Cal.App.5th at p. 1048, fn. omitted.) Subsequently, the
Legislature amended section 224.2, subdivision (e), to define ‘reason to believe,’
effective September 18, 2020. ([In re] T.G., supra, 58 Cal.App.5th at p. 290, fn. 14,

                                              7.
citing Assem. Bill No. 2944 (2019–2020 Reg. Sess.) ch. 104, § 15, pp. 23–25.)” (K.H.,
supra, 84 Cal.App.5th at pp. 595–596, fn. omitted; accord, E.C., supra, 85 Cal.App.5th at
pp. 138–139.)
       B.     Summary of Duties of Inquiry and Notice
       “Within the meaning of ICWA, federal and state law define an ‘“Indian child” [as]
any unmarried person who is under age eighteen and is either (a) a member of an Indian
tribe or (b) is eligible for membership in an Indian tribe and is the biological child of a
member of an Indian tribe.’ (25 U.S.C. § 1903(4); accord, Welf. & Inst. Code, § 224.1,
subd. (a).) In addition, state law provides, ‘As used in connection with an Indian child
custody proceeding, the term “Indian child” also means an unmarried person who is 18
years of age or over, but under 21 years of age, who is a member of an Indian tribe or
eligible for membership in an Indian tribe and is the biological child of a member of an
Indian tribe, and who is under the jurisdiction of the dependency court, unless that person
or their attorney elects not to be considered an Indian child for purposes of the Indian
child custody proceeding. All Indian child custody proceedings involving persons
18 years of age and older shall be conducted in a manner that respects the person’s status
as a legal adult.’ (§ 224.1, subd. (b).)” (K.H., supra, 84 Cal.App.5th at p. 596; accord,
E.C., supra, 85 Cal.App.5th at p. 139.)
       “[W]hether a child is a member, or is eligible for membership, in a particular tribe
is a determination that rests exclusively with the tribe, and neither the agency nor the
court plays any role in making that determination. ([In re] T.G., supra, 58 Cal.App.5th at
p. 294; accord, In re Rylei S. (2022) 81 Cal.App.5th 309, 321, fn. 8 (Rylei S.).) ‘“Because
it typically is not self-evident whether a child is an Indian child, both federal and state
law mandate certain inquiries to be made in each case.”’ ([In re] Ricky R. [(2022)] 82
Cal.App.5th [671,] 678, quoting [In re] Benjamin M. (2021)] 70 Cal.App.5th [735,] 741.)
Under California law, ‘[j]uvenile courts and child protective agencies have “an
affirmative and continuing duty to inquire” whether a child for whom a section 300

                                              8.
petition has been filed is or may be an Indian child.’ (In re N.G. (2018) 27 Cal.App.5th
474, 481 (N.G.), citing § 224.3, subd. (a); accord, [In re] T.G., supra, at p. 290; In re D.F.
(2020) 55 Cal.App.5th 558, 566.) As many courts have recognized, ‘[t]he ICWA
investigatory process under state law is now expansive and potentially onerous.’ (In re
S.H. (2022) 82 Cal.App.5th 166, 174.)
       “‘The duty to inquire consists of two phases—the duty of initial inquiry and the
duty of further inquiry. (In re T.G., supra, 58 Cal.App.5th at p. 290.) ICWA also
imposes a duty to provide notice of the proceedings to the pertinent Indian tribes. (25
U.S.C. § 1912(a); [Welf. & Inst. Code,] § 224.3, subd. (a).) Notice enables the tribes “to
determine whether the child involved in a dependency proceeding is an Indian child and,
if so, whether to intervene in, or exercise jurisdiction over, the matter.” (In re T.G.,
supra, 58 Cal.App.5th at p. 288.)’ ([In re] Ricky R., supra, 82 Cal.App.5th at p. 678.)
       “‘The duty of initial inquiry applies in every dependency proceeding. (In re
Austin J. (2020) 47 Cal.App.5th 870, 88[3]–88[4] (Austin J.).) Federal regulations
require state courts to ask each participant “at the commencement” of a child custody
proceeding “whether the participant knows or has reason to know that the child is an
Indian child.” (25 C.F.R. § 23.107(a) (2022).) State law requires the court to pursue an
inquiry “[a]t the first appearance in court of each party” by asking “each participant
present in the hearing whether the participant knows or has reason to know that the child
is an Indian child.” (§ 224.2, subd. (c).) In addition, when [it] takes a child into
temporary custody, the agency must ask “the child, parents, legal guardian, Indian
custodian, extended family members, others who have an interest in the child,” and the
reporting party whether the child is or may be an Indian child. (§ 224.2, subd. (b).)
Extended family members include adults who are the child’s stepparents, grandparents,
siblings, brothers- or sisters-in-law, aunts, uncles, nieces, nephews, and first or second
cousins. (25 U.S.C. § 1903(2); [Welf. & Inst. Code,] § 224.1, subd. (c).)



                                              9.
        “‘“[R]eason to believe that an Indian child is involved” triggers the duty of further
inquiry. (§ 224.2, subd. (e), 1st par.) “[R]eason to believe” exists whenever the court or
[the agency] has “information suggesting that either the parent of the child or the child is
a member or may be eligible for membership in an Indian tribe.” (§ 224.2, subd. (e)(1).)
The required further inquiry includes interviewing the parents and extended family
members to gather the information necessary for an ICWA notice, contacting the Bureau
of Indian Affairs and State Department of Social Services to gather the names and contact
information of the pertinent tribes, contacting the tribes, and contacting any other person
who may reasonably be expected to have information regarding the child’s membership
status or eligibility. (§ 224.2, subd. (e)(2)(A)–(C).)
        “‘The duty to provide notice arises only if [the agency] or the court “knows or has
reason to know that an Indian child is involved.” (25 U.S.C. § 1912(a); see [Welf. &
Inst. Code,] § 224.3, subd. (a); Austin J., supra, 47 Cal.App.5th at pp. 883–884.) Federal
regulations define the grounds for reason to know that an Indian child is involved. (25
C.F.R. § 23.107(c)(1)–(6) (2022).) State law conforms to that definition. (§ 224.2,
subd. (d)(1)–(6).)’ (Ricky R., supra, 82 Cal.App.5th at pp. 678–679.)” (K.H., supra, 84
Cal.App.5th at pp. 596–598, fn. omitted; accord, E.C., supra, 85 Cal.App.5th at pp. 139–
141.)
II.     Analysis
        A.     Summary of ICWA Inquiry
        The record reflects that Mother and Father filed ICWA forms denying Indian
ancestry on January 16, 2020, and the juvenile court subsequently found that ICWA did
not apply at the jurisdiction and disposition hearing held on October 21, 2020. Mother
and Father again denied Indian ancestry on October 19, 2021. There is no indication that
any ICWA inquiries were made of anyone else, however, even though Mother and Father
had relatives who were in contact with the Department or were mentioned in reports,
including maternal grandmother, maternal grandfather, maternal uncle, and paternal

                                             10.
grandmother. (§ 224.2, subd. (b).) In addition, V.W. turned 18 years old during this
proceeding. (25 U.S.C. § 1903(2); Welf. & Inst. Code, § 224.1, subd. (c).)
       In their appeals, Mother and Father argue that the Department and the juvenile
court failed to comply with their duties of inquiry under ICWA and, therefore, the matter
must be remanded for compliance.
       The Department does not dispute that only Mother and Father were asked about
Indian ancestry or that there were others to ask, but it disputes there was any harm. The
Department urges us to place the burden of demonstrating prejudice on Mother and
Father (In re A.C. (2022) 75 Cal.App.5th 1009, 1024 (dis. opn. of Crandall, J.); In re A.C.
(2021) 65 Cal.App.5th 1060, 1069–1070; In re Rebecca R. (2006) 143 Cal.App.4th 1426,
1431), or, in the alternative, to apply the “reason to believe” approach in In re Dezi C.
(2022) 79 Cal.App.5th 769, 779, review granted September 21, 2022, S275578. The
Department also requests that we reject the approach articulated in Benjamin M., supra,
70 Cal.App.5th at page 744, but if we follow that approach, the Department requests we
adopt the narrow interpretation applied in In re S.S. (2022) 75 Cal.App.5th 575 and In re
Darian R. (2022) 75 Cal.App.5th 502. (See K.H., supra, 84 Cal.App.5th at p. 617,
quoting Benjamin M., supra, at p. 744 [“The [Benjamin M.] approach is potentially
susceptible to being read in different ways, depending on whether courts interpret it
broadly or narrowly overall, and depending on how they interpret ‘readily obtainable
information’ and ‘likely to bear meaningfully’ on the inquiry more specifically.”].)
       Recently, in K.H. and E.C., we addressed the issue of error under ICWA at the
inquiry stage, declined to follow the general approaches articulated by other appellate
courts for determining whether an ICWA error is prejudicial and requires reversal, and
concluded instead that the California Supreme Court’s decision in A.R. supplies the
appropriate framework for assessing prejudice in this context. (K.H., supra, 84
Cal.App.5th at pp. 590–591, citing A.R., supra, 11 Cal.5th at pp. 252–254; accord, E.C.,
supra, 85 Cal.App.5th at pp. 135–136.) In K.H., which was issued after briefing was

                                            11.
complete in this case, we detailed our reasons for declining to adopt the approaches
articulated in In re A.C., supra, 65 Cal.App.5th at pages 1069–1070, In re Dezi C., supra,
79 Cal.App.5th at page 779, review granted, and Benjamin M., supra, 70 Cal.App.5th at
page 744, and we need not repeat that analysis here. (K.H., supra, at pp. 612–617.) As
discussed in more detail below, applying the standard we articulated in K.H. and E.C., we
conclude that the error here is prejudicial and remand for a proper, adequate, and duly
diligent inquiry is required. (K.H., supra, at pp. 620–621; E.C., supra, at p. 157.)
       B.     Standard of Review
       “The juvenile court’s finding that ICWA does not apply to the proceeding rests on
two elemental determinations, ‘subject to reversal based on sufficiency of the evidence.’”
(K.H., supra, 84 Cal.App.5th at p. 601, quoting § 224.2, subd. (i)(2); accord, E.C., supra,
85 Cal.App.5th at p. 142.) First, “[t]he court must find there is ‘no reason to know
whether the child is an Indian child,’ which is dependent upon whether any of the six
circumstances set forth in subdivision (d) of section 224.2 apply.” (K.H., supra, at
p. 601, quoting § 224.2, subd. (i)(2); accord, E.C., supra, at p. 143.) Second, “[t]he
juvenile court must … find a ‘proper and adequate further inquiry and due diligence .…’”
(K.H., supra, at p. 601, quoting § 224.2, subd. (i)(2); accord, E.C., supra, at p. 143.)
       Under the substantial evidence standard, “‘a reviewing court should “not reweigh
the evidence, evaluate the credibility of witnesses, or resolve evidentiary conflicts.”
[Citation.] The determinations should “be upheld if … supported by substantial
evidence, even though substantial evidence to the contrary also exists and the trial court
might have reached a different result had it believed other evidence.”’ ([In re] Caden C.
[(2021) 11 Cal.5th 614,] 640; accord, [In re] Ezequiel G. [(2022) 81 Cal.App.5th 984,]
1004.) The standard recognizes that ‘[t]rial courts “generally are in a better position to
evaluate and weigh the evidence” than appellate courts’ (Guardianship of Saul H. (2022)
13 Cal.5th 827, 883), and ‘an appellate court should accept a trial court’s factual findings
if they are reasonable and supported by substantial evidence in the record’ (ibid.). ‘[I]f a

                                             12.
court holds an evidentiary hearing, it may make credibility determinations, to which an
appellate court would generally defer.’ (Id. at p. 847.)” (K.H., supra, 84 Cal.App.5th at
p. 601; accord, E.C., supra, 85 Cal.App.5th at p. 143.)
       The juvenile court’s finding on the second element, however, “is ultimately
discretionary because it requires the juvenile court to ‘engage in a delicate balancing of’
various factors in assessing whether the agency’s inquiry was proper and adequate within
the context of ICWA and California law, and whether the agency acted with due
diligence.” (K.H., supra, 84 Cal.App.5th at p. 601, quoting In re Caden C., supra, 11
Cal.5th at p. 640; accord, E.C., supra, 85 Cal.App.5th at p. 143; In re Ezequiel G. (2022)
81 Cal.App.5th 984, 1004–1005.) Therefore, we employ a hybrid standard and review
the court’s determination for substantial evidence and abuse of discretion. (K.H., supra,
at p. 589; accord, E.C., supra, at p. 143; In re Ezequiel G., supra, at pp. 1004–1005.)
       “‘Review for abuse of discretion is subtly different [from review for substantial
evidence], focused not primarily on the evidence but the application of a legal standard.
A court abuses its discretion only when “‘“the trial court has exceeded the limits of legal
discretion by making an arbitrary, capricious, or patently absurd determination.”’”
[Citation.] But “ “[w]hen two or more inferences can reasonably be deduced from the
facts, the reviewing court has no authority to substitute its decision for that of the trial
court”’” [Citations.] [¶] While each standard here fits a distinct type of determination
under review, the practical difference between the standards is not likely to be very
pronounced.’ ([In re] Caden C., supra, 11 Cal.5th at p. 641.)
       “Review of the juvenile court’s findings under the foregoing standards is
deferential, but ‘“[a]n appellate court [nevertheless] exercises its independent judgment
to determine whether the facts satisfy the rule of law.”’ (People v. Vivar (2021) 11
Cal.5th 510, 527, quoting In re George T. (2004) 33 Cal.4th 620, 634.) Where the
material facts are undisputed, courts have applied independent review to determine
whether ICWA’s requirements were satisfied. (In re J.K. [(2022)] 83 Cal.App.5th [498,]

                                              13.
504, citing In re J.L. (2017) 10 Cal.App.5th 913, 918; accord, [In re] D.S., supra, 46
Cal.App.5th at p. 1051; In re Michael V., supra, 3 Cal.App.5th at p. 235, fn. 5);
Dwayne P. v. Superior Court (2002) 103 Cal.App.4th 247, 254; see People v. Ault (2004)
33 Cal.4th 1250, 1266 [‘[I]ndependent appellate review of a mixed law and fact question
is crucial when an excessively deferential appellate affirmance risks error in the final
determination of a party’s rights, either as to the entire case, or on a significant issue in
the litigation.’].)” (K.H., supra, 84 Cal.App.5th at p. 602; accord, E.C., supra, 85
Cal.App.5th at pp. 153–154.)
       C.     Department and Juvenile Court Erred
              1.      Duties
       As previously stated, the juvenile court and the Department “have an affirmative
and continuing duty to inquire whether a child for whom a petition under Section 300 …
may be or has been filed, is or may be an Indian child.” (§ 224.2, subd. (a).) “[A]t the
first appearance in court of each party, the juvenile court has a duty to ‘ask each
participant present in the hearing whether the participant knows or has reason to know
that the child is an Indian child. The court shall instruct the parties to inform the court if
they subsequently receive information that provides reason to know the child is an Indian
child.’” (K.H., supra, 84 Cal.App.5th at p. 598, quoting § 224.2, subd. (c); accord, E.C.,
supra, 85 Cal.App.5th at p. 141.)
       “Further, the Department has a broad duty of initial inquiry as follows: ‘If a child
is placed into the temporary custody of a county welfare department pursuant to
Section 306 or county probation department pursuant to Section 307, the county welfare
department or county probation department has a duty to inquire whether that child is an
Indian child. Inquiry includes, but is not limited to, asking the child, parents, legal
guardian, Indian custodian, extended family members, others who have an interest in the
child, and the party reporting child abuse or neglect, whether the child is, or may be, an
Indian child and where the child, the parents, or Indian custodian is domiciled.’ (§ 224,

                                              14.
subd. (b).) ‘“[E]xtended family member” shall be as defined by the law or custom of the
Indian child’s tribe or, in the absence of such law or custom, shall be a person who has
reached the age of eighteen and who is the Indian child’s grandparent, aunt or uncle,
brother or sister, brother-in-law or sister-in-law, niece or nephew, first or second cousin,
or stepparent.’ (25 U.S.C. § 1903(2); see Welf. & Inst. Code, § 224.1, subd. (c) [‘As
used in connection with an Indian child custody proceeding, the terms “extended family
member” and “parent” shall be defined as provided in Section 1903 of the federal Indian
Child Welfare Act.’].)
       “If the court or the Department ‘has reason to believe that an Indian child is
involved in a proceeding, but does not have sufficient information to determine that there
is reason to know that the child is an Indian child, the court, social worker, or probation
officer shall make further inquiry regarding the possible Indian status of the child, and
shall make that inquiry as soon as practicable.’ (§ 224.2, subd. (e), italics added.) ‘There
is reason to believe a child involved in a proceeding is an Indian child whenever the
court, social worker, or probation officer has information suggesting that either the parent
of the child or the child is a member or may be eligible for membership in an Indian
tribe.…’ (Id., subd. (e)(1).)
       “Effective January 1, 2020, the California Rules of Court[8] require the
Department to, ‘on an ongoing basis[,] include in its filings a detailed description of all
inquiries, and further inquiries it has undertaken, and all information received pertaining
to the child’s Indian status, as well as evidence of how and when this information was
provided to the relevant tribes. Whenever new information is received, that information
must be expeditiously provided to the tribes.’ (Rule 5.481(a)(5).)” (E.C., supra, 85
Cal.App.5th at pp. 141–142; accord, K.H., supra, 84 Cal.App.5th at pp. 598–599.)



8      All further references to rules are to the California Rules of Court.


                                                15.
              2.     Juvenile Court’s Finding Unsupported by Substantial Evidence
       In this case, the Department inquired only of Mother and Father, which it does not
dispute falls short of complying with the plain language of section 224.2, subdivision (b).
“We recognize the frustration with the sheer volume of cases suffering from this
fundamental defect given that the vast majority of inquiries will not result in a finding
that a child is or may be an Indian child. However, ‘[t]he judiciary, in reviewing statutes
enacted by the Legislature, may not undertake to evaluate the wisdom of the policies
embodied in such legislation; absent a constitutional prohibition, the choice among
competing policy considerations in enacting laws is a legislative function.’ (Superior
Court v. County of Mendocino (1996) 13 Cal.4th 45, 53.) Agencies and lower courts are,
by now, on very clear notice of the problems caused when little to no inquiry is made.
While we are not persuaded that compliance with section 224.2 will prove onerous once
agencies provide a record of their efforts for the juvenile court to review, we may not
interpret the law to relieve either one of the burden of complying with the plain directives
of the statute.” (K.H., supra, 84 Cal.App.5th at pp. 619–620, fn. omitted.)
       As we recognized in K.H., “‘“[a] parent challenging ICWA compliance cannot
always easily obtain the missing information, even when that missing information is
about a parent’s possible Indian ancestry.”’ ([In re] Y.M. [(2022) 82 Cal.App.5th 901,]
914, quoting Benjamin M., supra, 70 Cal.App.5th at p. 743, fn. omitted.) Additionally,
while a parent may or may not be in possession of information about Indian ancestry, we
also cannot assume a parent’s interest necessarily aligns with the tribe’s interest. (In re
G.H. (2022) 84 Cal.App.5th 15, 31.) By virtue of being haled into court for a
dependency proceeding, the parent is facing challenges that have interfered with the
parent’s ability to provide a stable, safe home for the child, and in any given case, the
parent may have an interest adverse to that of the tribe. (Id. at p. 31 [parents may be
uninterested in or uncommitted to protecting tribal interests]; In re J.W. (2022) 81
Cal.App.5th 384, 393 (dis. opn. of Wiley, J. [protection of ‘tribal interest cannot turn on

                                             16.
whether [a relative] has an active interest in making tribal contact’; it is speculative ‘[t]o
forecast … attitude about a tribal heritage’].)” (K.H., supra, 84 Cal.App.5th at p. 613.)
       Simply put, “[t]he law demands more than merely inquiring of Mother and Father”
(K.H., supra, 84 Cal.App.5th at p. 620, citing In re Antonio R. (2022) 76 Cal.App.5th
421, 431; accord, In re M.M. (2022) 81 Cal.App.5th 61, 74, review granted Oct. 12, 2022,
S276099 (dis. opn. of Wiley, J.)), a point the Department does not dispute. There may be
cases in which there is no one else to ask, but, if that is so, the record must be developed
to reflect that fact and supported by documentation. (Rule 5.481(a)(5).) Properly
developed and documented, “the court has relatively broad discretion [in such cases] to
determine [that] the agency’s inquiry was proper, adequate, and duly diligent on the
specific facts of the case.” (K.H., supra, at p. 589; accord, E.C., supra, 85 Cal.App.5th at
p. 157.)
       Under these circumstances, the Department did not fulfill its statutory duty of
inquiry. (§ 224.2, subds. (b), (e).) As a result, the juvenile court’s finding that ICWA did
not apply was not supported by substantial evidence that the Department conducted an
adequate, proper, and duly diligent inquiry, and its contrary conclusion was an abuse of
discretion. (§ 224.2, subd. (i)(2).)
       D.     Prejudice
       “Where, as here, the deficiency lies with an agency’s duty of initial inquiry and a
juvenile court’s related finding of ‘proper and adequate further inquiry and due diligence’
(§ 224.2, subd. (i)(2)), the error is one of state law (Benjamin M., supra, 70 Cal.App.5th
at p. 742). Under the California Constitution, ‘[n]o judgment shall be set aside, or new
trial granted, in any cause, on the ground of misdirection of the jury, or of the improper
admission or rejection of evidence, or for any error as to any matter of pleading, or for
any error as to any matter of procedure, unless, after an examination of the entire cause,
including the evidence, the court shall be of the opinion that the error complained of has



                                              17.
resulted in a miscarriage of justice.’ (Cal. Const., art. VI, § 13.)” (K.H., supra, 84
Cal.App.5th at p. 606; accord, E.C., supra, 85 Cal.App.5th at p. 151.)
        “‘[T]o be entitled to relief on appeal from an alleged abuse of discretion, it must
clearly appear the resulting injury is sufficiently grave to manifest a miscarriage of
justice’ (In re Richard E. (1978) 21 Cal.3d 349, 354; accord, People v. Johnson (2022) 12
Cal.5th 544, 605–606; In re S.O. (2020) 48 Cal.App.5th 781, 786–787; In re Elizabeth M.
(2018) 19 Cal.App.5th 768, 780; In re N.V. (2010) 189 Cal.App.4th 25, 31), and
California law generally interprets its constitutional miscarriage of justice requirement ‘as
permitting reversal only if the reviewing court finds it reasonably probable the result
would have been more favorable to the appealing party but for the error’ (In re Celine R.
(2003) 31 Cal.4th 45, 60, citing Watson, supra, 46 Cal.2d at p. 836; accord, In re
Christopher L. (2022) 12 Cal.5th 1063, 1073; A.R., supra, 11 Cal.5th at p. 252).” (K.H.,
supra, 84 Cal.App.5th at pp. 606–607; accord, E.C., supra, 85 Cal.App.5th at pp. 151–
152.)
        However, in A.R., the California Supreme Court “recognized that while we
generally apply a Watson likelihood-of-success test to assess prejudice, a merits-based
outcome-focused test is not always appropriate because it cannot always adequately
measure the relevant harm. (A.R., supra, 11 Cal.5th at pp. 252–253.) In other words,
where the injury caused by the error is unrelated to an outcome on the merits, tethering
the showing of prejudice to such an outcome misplaces the measure, at the expense of the
rights the law in question was designed to protect. (Id. at p. 252.)” (K.H., supra, 84
Cal.App.5th at p. 609, italics omitted.)
        As we explained in K.H., “‘ICWA compliance presents a unique situation .…’ (In
re K.R. (2018) 20 Cal.App.5th 701, 708; accord, [In re] N.G., supra, 27 Cal.App.5th at
p. 483.)” (K.H., supra, 84 Cal.App.5th at p. 608.) “ICWA is not directed at reaching, or
protecting, a specific outcome on the merits.” (Id. at p. 609; accord, E.C., supra, 85
Cal.App.5th at p. 154.) Rather, “‘[t]he purpose of ICWA and related California statutes

                                             18.
is to provide notice to the tribe sufficient to allow it to determine whether the child is an
Indian child, and whether the tribe wishes to intervene in the proceedings’ ([In re] N.G.,
supra, at p. 484, citing In re K.R., supra, at p. 708), and an adequate … inquiry facilitates
the information gathering upon which the court’s ICWA determination will rest.” (K.H.,
supra, at p. 608; accord, E.C., supra, 85 Cal.App.5th at pp. 152–153.) Yet, “while the
appealing party is usually a parent, parents do not bear the burden of gathering
information in compliance with ICWA ([In re] J.C. [(2022)] 77 Cal.App.5th [70,] 83;
accord, In re Q.M. (2022) 79 Cal.App.5th 1068, 1078; In re Michael V., supra, 3
Cal.App.5th at p. 233), and parents may raise the claim of error for the first time on
appeal ([In re] Isaiah W., supra, 1 Cal.5th at p. 13; accord, [In re] A.W., supra, 38
Cal.App.5th at p. 665; [In re] N.G., supra, at p. 483; In re K.R., supra, at p. 708).” (K.H.,
supra, at p. 608; accord, E.C., supra, p. 153.) Further, the ultimate determination
whether a child is an Indian child rests with the tribe, not with a parent, the social
services agency or the juvenile court. (K.H., supra, at p. 596; accord, E.C., supra, at
pp. 139–140.)
       “Although the duty of inquiry is a continuing one (§ 224.2, subd. (a)), as we have
seen in countless cases, including here, if the inquiry is inadequate from the outset, the
likelihood that the opportunity to gather relevant information will present itself later in
the proceeding declines precipitously.” (K.H., supra, 84 Cal.App.5th at p. 609; accord,
E.C., supra, 85 Cal.App.5th at p. 154.) “Thus, ‘the relevant injury under ICWA is not
tied to whether the appealing parent can demonstrate to the juvenile court or a reviewing
court a likelihood of success on the merits of whether a child is an Indian child[, under a
standard Watson analysis]. The relevant rights under ICWA belong to Indian tribes and
they have a statutory right to receive notice where an Indian child may be involved so
that they may make that determination. It necessarily follows that [in the context of
ICWA and consistent with A.R.,] the prejudice to those rights lies in the failure to gather
and record the very information the juvenile court needs to ensure accuracy in

                                             19.
determining whether further inquiry or notice is required, and whether ICWA does or
does not apply. Many cases do not proceed beyond the inquiry at the first stage in the
compliance process and, therefore, ensuring adequacy and accuracy at this step is
critical’” (E.C., supra, at p. 154, quoting K.H., supra, at p. 591), and “‘requiring
adequacy as the law directs “is generally the only meaningfully way to safeguard the
statutory right[s]” as intended under ICWA and related California law [citation]. If this
step is disregarded, the protection Congress and the state Legislature intended to afford
tribes goes unrealized’” (E.C., supra, at p. 154, quoting K.H., supra, at p. 609).
       “[W]here the opportunity to gather the relevant information critical to determining
whether the child is or may be an Indian child is lost because there has not been adequate
inquiry and due diligence, reversal for correction is generally the only effective
safeguard.” (K.H., supra, 84 Cal.App.5th at p. 610, citing A.R., supra, 11 Cal.5th at
pp. 252–254; accord, E.C., supra, 85 Cal.App.5th at p. 155.) Here, the ICWA inquiry,
limited only to Mother and Father, “‘fell well short of that required to gather the
information needed to meaningfully safeguard the rights of the tribes, as intended under
ICWA and California law’” (E.C., supra, at p. 156, quoting K.H., supra, at p. 620), and
“[a] finding of harmlessness on this record would necessarily require speculation and ‘is
at odds with the statutory protections that ICWA and California law intend to afford
Indian children and Indian tribes’” (E.C., supra, at p. 155, quoting K.H., supra, at p. 611).
Therefore, the error is prejudicial and reversal is required.
       Accordingly, “‘the juvenile court’s finding that ICWA does not apply is
conditionally reversed, and th[e] matter is remanded. On remand, the juvenile court shall
direct the Department to conduct a proper, adequate, and duly diligent inquiry under
section 224.2, subdivision[s] (b) [and (e),] and document its inquiry in the record in
compliance with rule 5.481(a)(5).’” (E.C., supra, 85 Cal.App.5th at p. 157, quoting K.H.,
supra, 84 Cal.App.5th at p. 621.) “‘This should not be interpreted as requiring an
exhaustive search for and questioning of every living relative of [N.R.]’ but ‘[w]e leave

                                             20.
that determination for the juvenile court in the first instance because it is better positioned
to evaluate the evidence provided by the Department. So long as the court ensures the
inquiry is reasonable and of sufficient reach to accomplish the legislative purpose
underlying ICWA and related California law, the court will have an adequate factual
foundation upon which to make its ICWA finding. (§ 224.2, subd. (i)(2).)’” (E.C.,
supra, at p. 157, quoting K.H., supra, at p. 621.)
                                      DISPOSITION
       The juvenile court’s finding that ICWA does not apply is conditionally reversed,
and the matter is remanded to the juvenile court with directions to order the Department
to comply with the inquiry and documentation provisions set forth in section 224.2,
subdivisions (b) and (e), and rule 5.481(a)(5). If, after determining that an adequate
inquiry was made consistent with the reasoning in this opinion, the court finds that ICWA
applies, the court shall proceed in compliance with ICWA and related California law. If
the court instead finds that ICWA does not apply, the court shall reinstate its ICWA
finding. In all other respects, the court’s orders terminating Mother’s and Father’s
parental rights are affirmed.




                                                                                MEEHAN, J.
WE CONCUR:



PEÑA, Acting P. J.



SMITH, J.




                                             21.